Citation Nr: 1218143	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for cause of the Veterans' death for the purpose of establishing entitlement to VA burial benefits for a service-connected cause of death.  



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel







INTRODUCTION

The Vetera served on active duty from July 1959 to July 1962 and from May 1963 to September 1977.  The Veteran died in March 2008.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The death certificate shows that the Veteran died at home in March 2008.  In a statement in December 2008, a VA physician stated that there was a likely association between the Veteran's service-connected Raynaud's disease and the fatal pneumonia and MSRA.  Raynaud's syndrome was listed on the death certificate as an underlying condition, resulting in death. 

There are no medical records in the Veteran's file after 2003 and no VA medical opinion on the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA records from 2003 from Roseburg, Oregon. 


If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e). 

2.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to the Veteran's treatment from 2003 and until his death in March 2008. 

3.  Arrange to have the Veteran's file reviewed by a VA physician to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's service-connected disabilities, including Raynaud's disease, caused or contributed to the cause of the Veteran's death. 

In formulating opinion, the VA examiner is asked to consider the facts. 

According to the death certificate, the Veteran died at home in March 2008.  The Veteran was 67 years old.  The cause of death was pneumonia due to methicillin resistant staphylococcus aureus due to chronic obstructive pulmonary disease and Raynaud's syndrome.  





The Veteran's service-connected disabilities were: residuals of frostbite of the feet with polyneuropathy, rated 100 percent; residuals of frostbite of the hands with polyneuropathy, Raynaud's phenomenon and carpal tunnel syndrome, rated 100 percent; sensory neuropathy of the left foot, rated 10 percent; sensory neuropathy of the right foot, rated 10 percent; sensory neuropathy of the left hand with Raynaud's phenomenon and carpal tunnel syndrome, rated 10 percent; sensory neuropathy of the right hand with Raynaud's phenomenon and carpal tunnel syndrome, rated 10 percent. 

4.  After the above development, adjudicate the claim of service connection for the cause of the Veteran's death.  If any benefit sought is denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


